DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claims 18-34 are allowed. The following is an examiner’s statement of reasons for allowance: 
	The prior art of record fails to disclose or make obvious the combined limitations of applicants claimed invention. In particular, the prior art of record fails to disclose or make obvious applicants claimed apparatus and method wherein the first control command module is in a standby state and the second control command module is in a working state, the first control command module sends the first displacement detection signal to the second control command module, wherein the second control command module compares the first displacement detection signal with the second displacement detection signal, and if a difference between the first displacement detection signal and the second displacement detection signal is within an error tolerance, the first signal or the second signal is sent to the flap slat control computer as a control signal to control operation of the flaps and slats. 
	The closest prior art of record is Buus (US Patent No. 5,493,497). Buus teaches a similar flap slat control lever apparatus and method for operating the flap slat control lever, comprising: a first displacement sensor to detect a displacement of the flap slat control lever 
	While Buus teaches the sharing of signals between command control modules for comparison to determine an error, if the signals do not agree within a predetermined error margin, an error is declared within that control command module and the result is a set of signals being sent from a second or third control command module instead, to control the operation of the flaps and slats. This differs from applicants result of sending either a first or second displacement signal to control operation of flaps and slats.
	Buus fails to teach or suggest, in particular, one command control module in a working state and a second command control module in a standby state, simultaneously, while the signal comparisons are being made. Furthermore, all displacement signals in Buus are shared with all command control modules, not specifically the first and second displacement signal shared within the second command control module. 
	The further prior art of record Richter et al. (US Patent 6,804,586 B2) teaches the flap slat control lever apparatus and method having a first and second displacement signal sent to a first and second command control module, respectively, wherein the command control modules send the displacement signals to a slat/flap control computer to control the operation of the flaps and slats.
	However, Richter’s disclosed lever is a set of two adjusting levers functionally combined. The command control modules do not communicate with one another and Richter is silent to a comparison error tolerance.
	

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ling (CN 106767962A) teaches a three-phase photoelectric encoder comprising a grating plate. Hanlon et al. (US 2006/0289696) teaches an aircraft control surface actuation system for flaps and slats. The slat actuator controllers each include a plurality of control channels that supply the activation signals. Hanlon also teaches the flap and slat position sensors may be implemented using any one of numerous types of sensors including, for example, linear variable differential transformers (LVDTs), rotary variable differential transformers (RVDTs), Hall effect sensors, or potentiometers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.G./Examiner, Art Unit 3642                    
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642